Citation Nr: 9910214	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested primarily by symptoms of vertigo, apart from a 
service-connected tinnitus disorder.  

2.  Entitlement to an increased rating for a disability 
characterized as tinnitus with vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to March 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran was awarded 
service connection for a disability characterized as 
"tinnitus with vertigo".

He has essentially claimed, or it has been claimed on his 
behalf, that service connection for a disability manifested 
primarily by vertigo symptomatology apart form his tinnitus 
disability is warranted, or, in the alternative, that an 
increased rating for his tinnitus with vertigo disability is 
warranted.  Thus, both issues of entitlement to service 
connection for a disability manifested primarily by vertigo 
symptomatology, and for entitlement to an increased rating 
for his tinnitus with vertigo disability, are addressed 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for his tinnitus 
disability has been developed.

2.  A disability manifested primarily by symptoms of vertigo 
is not shown; a labyrinthitis disability is also not shown.  

3.  A tinnitus disability is exhibited primarily by a 
bilateral high pitched sound, worse in the left ear.



CONCLUSIONS OF LAW

1.  A claim for service connection for a disability 
manifested primarily by vertigo symptomatology is not well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

2.  The criteria for a disability rating greater than 10 
percent for a service-connected tinnitus disorder are not 
met.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, § 4.130 Diagnostic Codes 6204, 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a disability 
manifested by symptoms of vertigo, apart from a service-
connected tinnitus disability.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records show that although he 
was extensively examined for the etiology of his vertigo, 
"no definite diagnosis was given."  Specifically, the 
report of his retirement medical examination, dated March 
1995, reveals that he was clinically evaluated as normal in 
all relevant aspects, and that he was evaluated by neurology 
for his complaints of vertigo, but that no diagnosis was 
given.  

A record dated September 1993 notes that the veteran reported 
episodes of vertigo in April 1993, August 1993, and September 
1993.  In addition, a neurology evaluation report, also dated 
September 1993, reveals that the veteran complained of 
dizziness associated with "nausea, vertigo," and that the 
first episode occurred on April 12, 1993.  The report 
continues that the veteran was lying on the couch when he 
experienced the sudden episode, that the spell past, but that 
he remained nauseated throughout the day.  The veteran 
reported another episode a few weeks subsequent to the first, 
and stated that the dizziness was much worse when he moved 
his head or eyes during an acute episode.  After an objective 
examination, an impression was given reading "[b]y history 
this sounds like benign positional vertigo, however will need 
further confirmation", and recommended additional testing.  

Copies of the veteran's treatment records show that he was 
seen numerous times with complaints of vertigo between April 
1993 and November 1994.  A record dated November 1993 
evaluates the veteran, lists an impression of vertigo, and 
notes that the veteran had tinnitus that was not associated 
with his vertigo.  The record also shows that the veteran was 
tested extensively in an attempt to determine the etiology of 
his vertigo disorder. 

A neurodiagnostic laboratory report dated September 1993 
notes that a brainstem auditory evoked potential was 
performed at that time.  The listed impression was "[t]his 
is a normal auditory brainstem evoked response.  There is no 
suggestion of a conduction defect between the 8th nerve at 
the cochlea and the midbrain when either ear was 
stimulated."  

A radiology report also dated September 1993, notes that a CT 
of the head was performed, with the listed impression as "no 
focal anatomic defects identified.  Symmetrical IACs at 2mm.  
Width bone window algorithm."  

The report of the veteran's audiogram, dated December 1993, 
shows that his hearing was evaluated as "essentially [within 
normal limits]", that he was not a hearing aid candidate, 
and that he had a "normal CT and AMR."   

A neurodiagnostic laboratory evaluation, dated February 1994, 
lists an impression of "mildly abnormal ENG with some 
positive dix hallpike maneuver with the left ear down.  This 
fatigues and can be consistent with benign positional 
vertigo.  This was seen on the last ENG."

A health record dated February 1994 notes that the "ENT 
feels episode [is] related to [a] viral infection [and that 
the veteran's examination findings] could be found in a 
'healthy person'.  Will recommend waiver for vertigo 
episode...unknown etiology and resolved."  

A record dated October 1994 reveals an impression of 
"recurrent vertigo of unknown etiology".  A medical record 
also dated October 1994 listed a neurological diagnosis of 
"[r]ecurrent vertigo of uncertain etiology - disqualifying 
for flying duties." 

That record also reports that the veteran's CT head scan 
showed no abnormalities, that his audiograms "have shown 
hearing changes which apparently have not significantly 
changed over time", and [that he has had] abnormal ENGs on 
two occasions.  The report continues that his "current 
audiogram is reported as abnormal", the SNG was reported as 
"abnormal with upbeating nystagmus", the brain stem 
auditory evoked responses were reported as "abnormal with 
increased latency on the left between waves III and V".  The 
discussion section of the report states that the "history 
and findings raise the question of a cervio-medullary lesion 
of a structural type.  Demyelinating disease is also a 
consideration."  

The veteran was referred to an ear, nose and throat 
specialist in October 1994.  The findings, after objective 
examination and testing, were that additional examinations 
were indicated.  The examiner also noted that the findings 
"may point to central etiology."

A radiology report dated November 1994 shows that the veteran 
had "AP and lateral orbits" and "MRI, brain" examinations 
performed.  The impression was "normal MRI brain".  

The medical evidence subsequent to service shows VA 
examination reports dated July 1995 and August 1995.  The 
report of his general medical examination dated July 1995 
shows that he was diagnosed with "vertigo of unknown 
etiology by history."  The report of the veteran's audiogram 
examination, also dated July 1995, recommends a six month 
reevaluation and remarks that the veteran "had a history of 
episodes of vertigo and nausea.  [He] has had an abnormal 
auditory brainstem response and electromyogram in the past 
but had a negative magnetic resonance imaging scan."  The 
report of the veteran's August 1995 audio-ear disease 
examination shows that he had a "history of vertigo with 
abnormal ABR and magnetic resonance imaging scan and abnormal 
ENG with right peripheral weakness.  This could be consistent 
with a viral type labyrinthitis which has since resolved."

Although the medical evidence shows that the veteran's 
vertigo disorder was "recurrent" and that it was 
"disqualifying for flying duties", it also shows that it 
was "of uncertain etiology".  A September 1993 record 
concludes: "[b]y history this sounds like benign positional 
vertigo, however will need further confirmation.  A 
neurological record of the same date concludes: "[t]his is a 
normal auditory brainstem evoked response.  There is no 
suggestion of a conduction defect between the 8th nerve at 
the cochlea and the midbrain when either ear was 
stimulated."  A radiology report, also dated September 1993, 
finds "no focal anatomic defects identified.  Symmetrical 
IACs at 2mm.  Width bone window algorithm."  An audiogram 
report, dated December 1993, shows that his hearing was 
"essentially [within normal limits]", and that he had a 
"normal CT and AMR."  A neurodiagnostic evaluation, dated 
February 1994, finds "mildly abnormal ENG with some positive 
dix hallpike maneuver with the left ear down.  This fatigues 
and can be consistent with benign positional vertigo.  This 
was seen on the last ENG."    

A record dated February 1994 notes "ENT feels episode 
related to [a] viral infection [and that the veteran's 
examination findings] could be found in a 'healthy person'.  
A medical record dated October 1994 listed a neurological 
diagnosis of "[r]ecurrent vertigo of uncertain etiology - 
disqualifying for flying duties."  However, although the 
veteran's vertigo disorder did not apparently resolve, the 
evidence also shows that his most recent testing revealed a 
"normal MRI brain", in a radiographic report dated November 
1994.  

Further, the record does not show that he has been diagnosed 
with any disability as defined by VA regulations.  Although 
vertigo is a symptom of a disability such as chronic 
labyrinthitis, see Diagnostic Code 6204 38 C.F.R. Part 4, the 
medical evidence of record does not show that the veteran 
currently manifests this disability, or that he currently has 
a vertigo disorder.  In particular, the Board finds the 
August 1995 examination report particularly probative.  The 
examiner found, after objective examination and a review of 
the veteran's history, that he had a "history of vertigo 
with abnormal ABR and magnetic resonance imaging scan and 
abnormal ENG with right peripheral weakness.  This could be 
consistent with a viral type labyrinthitis which has since 
resolved."  

At any rate, the Board must point out that the medical 
evidence simply does not demonstrate that the veteran 
currently suffers from any disability.  The evidence shows 
only a history of vertigo.  As indicated above, one of the 
requirements for a well grounded claim is that a currently 
disability be manifested.  Thus, as the evidence shows no 
such disability, his claim must be denied.  


II.  Entitlement to an increased rating for a disability 
characterized 
as tinnitus with vertigo.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folders, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

As indicated above, the veteran contends that the 10 percent 
rating currently in effect does not adequately reflect the 
severity of his tinnitus disability.  After a review of the 
record, the Board finds that the evidence does not support 
his contentions, and that his claim fails.

The severity of a tinnitus disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 6260 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1997) (Schedule).  Diagnostic 
Code 6260 contemplates a 10 percent evaluation where 
persistent manifestations of tinnitus are present as a 
symptom of a head injury, concussion, or acoustic trauma.  
For a rating greater than that currently in effect, the 
medical evidence would need to demonstrate the presence of a 
disability with a rating greater than 10 percent, or that an 
extraschedular evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1).  

One such disability is contemplated by Diagnostic Code 6204, 
which evaluates chronic labyrinthitis as 30 percent disabling 
when severe labyrinthitis is present, and as 10 percent 
disabling where moderate tinnitus with occasional dizziness 
is present.

As indicated above, the reports from the veteran's VA rating 
examinations did not show that the veteran currently 
manifests a labyrinthitis disability, or any other disorder.  
In fact, they showed only a history of vertigo, with one of 
the examiners speculating that the veteran may have 
previously had a viral labyrinthitis "which has since 
resolved." 

The Board notes that the veteran contends that he is entitled 
to a higher rating for his vertigo symptomatology, since he 
was prohibited from flying due to those symptoms.  However, 
the Board must point out that he has not demonstrated that he 
has the medical training or expertise requisite to rendering 
medical findings and opinions.  While he is qualified to 
present testimony as to the nature and severity of his 
impairment, any such testimony with regard to the etiology or 
pathology of that impairment, without more, is unsupported 
conjecture on his part, and is to be accorded no probative 
value.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In view of the foregoing, the Board concludes that the 
evidence does not support the assignment of a greater rating 
for the veteran's tinnitus disorder.  The Board also notes 
that the evidentiary record does not reflect any request by 
the veteran, or on his behalf, that this claim be referred to 
the RO for consideration by the appropriate VA officials as 
to whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel such referral with regard to 
impairment resulting from this disorder.  Therefore, his 
claim for an increased evaluation for tinnitus must be 
denied.


ORDER

Entitlement to service connection for a disability manifested 
primarily by vertigo symptoms is denied.  Entitlement to an 
increased rating for a tinnitus disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

